Citation Nr: 1138528	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  10-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from August 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which denied the claim currently on appeal.  This claim was previously remanded by the Board in October 2010 for additional evidentiary development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with such remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

While the Veteran's appeal was pending before the Board, the AOJ issued a rating decision in August 2011, granting the claim of entitlement to service connection for bilateral hearing loss.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus did not manifest during, or as a result of, active military service.  



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in August 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Additionally, such letter advised the Veteran of the evidence and information necessary to assign a disability rating and effective date pursuant to Dingess/Hartman, supra.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in October 2009 and February 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Additionally, the Board finds that the opinion proffered by the February 2011 VA examiner considered all of the pertinent evidence of record, to include service and post-service treatment records as well as the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

Additionally, the Board finds there has been substantial compliance with its October 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries, supra.   The record indicates that the AOJ requested that the Veteran identify any additional treatment providers and the AOJ scheduled him for a new VA examination.  Additionally, the AOJ later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after the military discharge, when all of the evidence, including that pertinent to the military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disorder; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for tinnitus.  However, as discussed below, the preponderance of the evidence of record demonstrates that the Veteran's tinnitus did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that he suffered from tinnitus during military service.  According to his August 1953 separation examination, evaluation of his ears was normal at this time.  The Veteran reported a number of medical problems at the time of separation; however, he made no mention of tinnitus or its associated symptomatology.  

The record also contains a VA examination performed shortly after the Veteran's separation from active duty in September 1953.  Evaluation of the Veteran's ears revealed no discharge and his hearing was noted to be "normal."  Again, there was no mention of tinnitus.  

The first post-service evidence of tinnitus is an August 2007 VA audiology consultation note.  According to this record, the Veteran experienced pulsing tinnitus.  He was subsequently afforded a VA audiometric examination in October 2009.  It was noted that the Veteran worked with artillery while in the military.  He reported that he suffered from tinnitus, but when asked to indicate whether he had any ringing, hissing or buzzing sounds, he replied "no," instead suggesting that his condition sounded like tinnitus.  The Veteran was noted to be evasive when indicating when his tinnitus started.  The examiner noted that no opinion could be made without the Veteran's cooperation.  

The Veteran submitted a number of statements, strongly disagreeing with the examiner's assertion that he was uncooperative.  The record demonstrates that the Veteran contacted the VA examiner in November 2009 for clarification of what was meant by uncooperative.  A November 2009 addendum prepared by the examiner clarifies that the Veteran needed to make sure that he responded to the lowest level he heard every time during the audiological testing.  The examiner suggested that the Veteran contact the RO for reevaluation.  

The Veteran was subsequently afforded a new audiometric evaluation in February 2011.  During the examination, he reported pulsatile tinnitus.  The Veteran indicated that this condition started approximately five years prior to the date of this examination.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and pulsatile tinnitus.  She then opined that tinnitus was not as likely as not a symptom associated with hearing loss as such was as likely as not associated with another medical condition.  The examiner further opined that it was less likely as not that tinnitus was caused by in-service noise exposure.  In this regard, she explained that a noise-induced etiology was atypical for pulsatile tinnitus.  The examiner also found the lengthy time between military service and onset to be a significant factor for consideration.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for tinnitus.  His service treatment records do not reflect a diagnosis of tinnitus or complaints of any associated symptomatology during military service.  In fact, the Veteran himself noted during his February 2011 VA examination that this condition did not appear until approximately five years earlier.  This would be nearly 53 years after his separation from military service.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  In this case, the absence of any evidence of tinnitus for more than half a century after separation from service tends to suggest that the Veteran's tinnitus was not a result of his military service.  Finally, the February 2011 VA examiner opined that the type of tinnitus described by the Veteran, namely pulsatile tinnitus, was not typically induced by noise exposure.  As such, it was less likely as not that it was caused by in-service noise exposure.  

The Board recognizes that the Veteran indicated in his original claim of August 2009 that his tinnitus began in 1953.  However, during his February 2011 VA examination, he explained to the examiner that the actual onset date was approximately 2006, or five years prior to the date of the examination.   The Board finds that the Veteran's statement to the VA examiner for the purpose of evaluation outweighs his allegation that he has had tinnitus since 1953.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Furthermore, while the Veteran has expressed an opinion that his tinnitus is related to military service, the record does not contain evidence demonstrating that he is competent to offer such a medical opinion.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The VA audiologist, on the other hand is competent to offer such an opinion and opined that the Veteran's tinnitus was not secondary to military service.  The Board recognizes that as a lay person, the Veteran would be competent to testify to matters such as continuity of symptomatology since military service.  However, in the present case, the Veteran has not alleged chronic symptomatology.  Instead, he indicated that his condition began more than 50 years after separation from active duty.  

As a final matter, the Board notes that the record contains an August 2009 private opinion from a certified Hearing Instrument Specialist with the initials M.F.  According to this individual, the Veteran's previous employment in the military while exposed to heavy artillery exploding in close range could possibly cause hearing deficiency in the mid to high frequency range.  As VA has now granted service connection for hearing loss in this case, the credibility of this opinion is not in question.  However, this individual did not offer any opinion related to the Veteran's tinnitus, and as such, this evidence is not probative to the claim currently at issue.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for tinnitus must be denied.


ORDER

Service connection for tinnitus is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


